



COURT OF APPEAL FOR ONTARIO

CITATION:
Catford
    v. Catford, 2013 ONCA 56

DATE: 20130130

DOCKET: C55867 & C55868

Doherty, Laskin and Blair JJ.A.

Roderick Roland Catford

Plaintiff (Appellant)

and

Peter Catford
,
Ellen Catford
, the County of Simcoe and Jamie Moran

Defendants (Respondents)

Roderick Catford, appearing in person

Timothy Flannery, for the plaintiff (appellant)

Kara E. Hamilton and D. Lex Arbesman, for the defendants
    (respondents), Peter Catford and Ellen Catford,

Peter Krysiak, for the defendants (respondents), County
    of Simcoe and Jamie Moran

Heard and released orally:  January 15, 2013

On appeal from the order of Justice S. Healey of the
    Superior Court of Justice, dated July 13, 2012.

ENDORSEMENT

[1]

The recusal motion was, in our view, properly dismissed.  The
    correspondence with the case management judge from the solicitor for one of the
    respondents may well have been improper and inaccurate in several of the
    comments made about the appellant who was acting for himself in this
    proceeding.  There is, however, no basis upon which a reasonable, informed
    member of the public, aware of the deeply embedded and longstanding tradition
    of judicial impartiality in this country, could possibly have concerns about
    the impartiality of the case management judge based on the comments made in the
    correspondence.

[2]

In our view, there was no basis upon which the motion judge should
    recuse herself and she properly dismissed the motion.

Doherty J.A.

John I. Laskin J.A.

R. A. Blair J.A.


